Citation Nr: 1444086	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-05 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.  

2.  Entitlement to an initial compensable rating for obstructive sleep apnea prior to September 1, 2010, a rating in excess of 30 percent from September 1, 2010 to January 1, 2011, and a rating in excess of 50 percent from February 1, 2011.

3.  Entitlement to an initial compensable rating for calcaneal spurs of the right foot.

4.  Entitlement to an initial compensable rating for calcaneal spurs and osteoarthritis of the first metatarsophalangeal (MTP) joint of the left foot.


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from July 1989 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  


FINDINGS OF FACT

1.  The Veteran's hypertension is not manifested by diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a history of diastolic pressure predominantly 100 or more which requires continuous medication for control.  

2.  Prior to September 1, 2010, the Veteran's obstructive sleep apnea was asymptomatic with documented sleep disorder breathing.  

3.  Since September 1, 2010, the Veteran's obstructive sleep apnea was manifested by persistent daytime hypersomnolence.  

4.  Since February 1, 2011, the Veteran's obstructive sleep apnea has required the use of a continuous airway pressure (CPAP) machine.

5.  The Veteran's calcaneal spurs of the right foot are essentially asymptomatic and are not manifested by a moderate foot disability.  

6.  The Veteran's calcaneal spurs and osteoarthritis of the first MTP joint of the left foot are essentially asymptomatic and are not manifested by a moderate foot disability.  



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.31, 4.104, Diagnostic Code 7101 (2013).

2.  Prior to September 1, 2010, the criteria for an initial compensable rating for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6847 (2013).

3.  From September 1, 2010 to January 1, 2011, the criteria for an initial rating in excess of 30 percent for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6847 (2013).

4.  Since February 1, 2011, the criteria for an initial rating in excess of 50 percent for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6847 (2013).

5.  The criteria for an initial compensable rating for calcaneal spurs of the right foot have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.31, 4.71a, Diagnostic Code 5284 (2013).

6.  The criteria for an initial compensable rating for calcaneal spurs and osteoarthritis of the first MTP joint of the left foot have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.31, 4.71a, Diagnostic Code 5284 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claims.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claims, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims decided herein with an adjudication of the claims by the RO subsequent to issuance of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in July 2009, October 2010, January 2011, and November 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the statement of the case dated in February 2012.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled as to the issues decided herein.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2013).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013).

The words slight, moderate, and severe are not defined in the Rating Schedule.   Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).   Use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.

A.  Hypertension

The Veteran contends that his service-connected hypertension warrants a compensable rating.  

The Veteran's service treatment records (STRs) reflect that the Veteran was referred for a medical evaluation by dental for increased blood pressure readings in May 2001.  The Veteran was noted to have readings of 124/96, 146/98, and 142/100 at that time.  He was ultimately diagnosed with hypertension and treated with oral medication.  During service his systolic pressure was no higher than 158 and his diastolic pressure was noted to be 100 on two occasions.  At all other times over the Veteran's twenty years of service his diastolic pressure was under 100.  

At an August 2009 VA examination, the Veteran's blood pressure was recorded as 122/78 sitting, 126/78 standing, and 124/76 lying.  The examiner diagnosed hypertension and noted that the Veteran was on medication.  

In an August 2010 notice of disagreement, the Veteran noted that he had high blood pressure for ten years and was treated with medications.  He indicated that while his blood pressure was generally under control, he still had high readings on occasion.  

The Veteran was scheduled for a VA examination to assess his hypertension in December 2010.  However, he failed to report for the examination or respond to a January 2011 letter from the RO requesting that he advise whether he missed the examination for good cause and to give him an opportunity to have the examination rescheduled.  Instead, the Veteran submitted a release for VA outpatient treatment reports which were obtained.  

VA outpatient treatment reports for the period from September 2009 to January 2012 reflect that the Veteran's diastolic pressure was noted to be 101 on one occasion but on all other occasions was under 100 and his systolic pressure was noted to be no higher than 150.  

Hypertensive vascular disease (hypertension and isolated systolic hypertension) is rated under Diagnostic Code 7101.  38 C.F.R. § 4.104 (2013).  The Veteran's hypertension disability has been rated as noncompensably disabling.  Under Diagnostic Code 7101, a 10 percent rating is warranted where the diastolic pressure is predominantly 100 or more, or the systolic pressure predominantly 160 or more; or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted where the diastolic pressure is predominantly 110 or more, or the systolic pressure is predominantly 200 or more.  A 40 percent disability rating is warranted for diastolic pressure that is predominantly 120 or more.  Finally, a 60 percent rating is warranted for diastolic pressure that is predominantly 130 or more.  38 C.F.R. § 4.104 (2013).  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).

In this case, the evidence does not support a compensable rating at any time during the pendency of the appeal.  The Board has reviewed numerous blood pressure readings from the STRs, the VA treatment records, and the VA examination report.  The Board finds that the evidence of record does not demonstrate that the Veteran's hypertension disability is manifested by diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more or a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  While there is evidence that the Veteran's diastolic pressure was over 100 on several occasions during service and on one occasion following service, the numerous other readings during the Veteran's active service spanning twenty years and the post-service blood pressure readings reflect that the Veteran's diastolic pressure has predominantly been under 100 and his systolic pressure has been under 160.  The Board acknowledges the Veteran's statement that his blood pressure readings are elevated on occasion.  However, the Veteran noted that his blood pressure was generally under control which is consistent with the medical evidence of record.  The Veteran was scheduled for a VA examination in December 2010 for which he did not report.  The duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Where a veteran fails to report to an examination, without good cause, in connection with a claim for an original compensation claim, the claim shall be adjudicated based on the evidence of record.  38 C.F.R. § 3.655 (2013).  

Accordingly, the Board finds that the claim for an increased initial rating must be denied because diastolic pressure of predominantly 100 or more and systolic pressure of predominantly 160 or more are not shown during any portion of the appeal period.

B.  Obstructive Sleep Apnea

The Veteran contends that his service-connected obstructive sleep apnea warrants higher initial ratings.  

A review of the STRs reveals that the Veteran was diagnosed with an organic sleep disorder in July 2009.  The Veteran indicated that his partner witnessed severe snoring and he had stopped breathing at times for the prior several months.  

At a VA cardiopulmonary sleep study obtained for purposes of a VA examination in August 2009, the Veteran was diagnosed with moderate, predominantly supine, obstructive sleep apnea-hypopnea syndrome.  Snoring was reported in less than 1 percent of the study.  

In an August 2010 notice of disagreement, the Veteran noted that during service he had never heard of obstructive sleep apnea and rarely sought medical attention for his symptoms of fatigue even after a good night of sleep.  He indicated that he was advised to get more rest when he did report his symptoms of fatigue and headaches.  He reported that he often dozed or fell asleep during breaks, training, and while on duty at times.   

The Veteran was scheduled for a VA examination to assess his obstructive sleep apnea in December 2010.  However, he failed to report for the examination or respond to a January 2011 letter from the RO requesting that he advise whether he missed the examination for good cause and to give him an opportunity to have the examination rescheduled.  Instead, the Veteran submitted a release for VA outpatient treatment reports which were obtained.  

VA outpatient treatment reports reflect that the Veteran underwent a titration sleep study in February 2011 and was advised to use a CPAP machine.  

Under Diagnostic Code 6847, sleep apnea syndromes, a 0 percent rating is assigned for being asymptomatic but with documented sleep disorder breathing.  A 30 percent rating is assigned when there is persistent daytime hypersomnolence.  The assignment of a 50 percent rating requires the use of a breathing assistance device such as a CPAP machine.  A 100 percent rating is warranted when there is chronic respiratory failure with carbon dioxide retention or cor pulmonale, or if a tracheostomy is required.  38 C.F.R. § 4.97 (2013).

In this case, the evidence does not support a compensable rating prior to September 1, 2010.  While the Veteran was diagnosed with moderate, predominantly supine, obstructive sleep apnea-hypopnea syndrome following a sleep study in August 2009, there is no indication that the Veteran reported persistent daytime hypersomnolence at that time.  At the August 2009 internal medicine examination, conducted approximately two weeks after the sleep study, there were no pertinent complaints or findings.

From September 1, 2010 to January 31, 2011, the Veteran's obstructive sleep apnea warrants an initial rating no higher than 30 percent.  In the August 2010 notice of disagreement, received on September 1, 2010, the Veteran reported persistent daytime hypersomnolence which correlates to a rating no higher than 30 percent.  There is no indication that the Veteran was prescribed a CPAP machine during this period.   

For the period since February 1, 2011, a February 1, 2011 outpatient medical report indicates that the Veteran was prescribed a CPAP machine to aid in the symptoms of his obstructive sleep apnea.  The evidence does not indicate that the Veteran has chronic respiratory failure with carbon dioxide retention or cor pulmonale or requires a tracheostomy to warrant a 100 percent rating.  

The Veteran was scheduled for a VA examination in December 2010 for which he did not report.  The duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Where a veteran fails to report to an examination, without good cause, in connection with a claim for an original compensation claim, the claim shall be adjudicated based on the evidence of record.  38 C.F.R. § 3.655 (2013).  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating prior to September 1, 2010, an initial rating in excess of 30 percent from September 1, 2010 to January 31, 2011, or an initial rating in excess of 50 percent since February 1, 2011.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Staged ratings beyond those which have already been assigned are not warranted.


C.  Bilateral Calcaneal Spurs

The Veteran contends that his service-connected bilateral calcaneal spurs warrant compensable ratings.  

A review of the Veteran's STRs does not reveal any complaints, findings, or treatment for a right or left foot disability.  

At an August 2009 VA examination, physical examination of the feet and toes revealed no evidence of painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, or tenderness to palpation.  There was active range of motion of the MTP joints of the great toes.  There was no evidence of flat feet, claw feet, or drop forefoot.  The alignment of the Achilles tendons was good.  Dorsiflexion of the toes produced no pain and dorsiflexion of the ankle joints revealed no limitation.  Palpation of the metatarsal heads produced no pain.  There were no hammertoes, no hallux valgus, and no hallux rigidus.  The Veteran did not have any limited function with standing or walking and he did not use any corrective devices.  The Veteran was assessed with bilateral calcaneal spurs and osteoarthritis of the left first MTP joint.  

In the August 2010 notice of disagreement, the Veteran reported that he had constant pain in both feet since active duty and at times he could not get out of bed.  He reported that he was unable to walk long distances without stopping.  

The Veteran was scheduled for a VA examination to assess his disability in December 2010.  However, he failed to report for the examination or respond to a January 2011 letter from the RO requesting that he advise whether he missed the examination for good cause and to give him an opportunity to have the examination rescheduled.  Instead, the Veteran submitted a release for VA outpatient treatment reports which were obtained.  

VA outpatient treatment reports associated with the claims file do not reveal any complaints, findings, or treatment for the Veteran's feet.  

The Veteran's left and right calcaneal spurs have been evaluated by analogy to the rating criteria for other foot injuries found at Diagnostic Code 5284.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5284, a 10 percent rating is warranted when there is moderate disability.  A 20 percent rating is warranted when there is a moderately severe disability.  A 30 percent rating, the highest available under Diagnostic Code 5284, is warranted when there is a severe disability.  38 C.F.R. § 4.71a (2013).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).

In this case, the evidence does not support a compensable rating at any time during the pendency of the appeal.  The only relevant objective medical evidence, that of the August 2009 VA examination, suggests that the Veteran's bilateral calcaneal spurs did not result in a moderate disability as the physical examination was essentially normal.  

The Board has also considered whether increased ratings are warranted under any other Diagnostic Codes pertaining to the feet.  However, the Veteran's bilateral foot disability is not manifested by acquired flatfoot, bilateral weak foot, claw foot (pes cavus), anterior metatarsalgia, unilateral hallux valgus, severe unilateral hallux rigidus, hammer toe, or malunion or nonunion of the taral or metatarsal bones and as such the bilateral foot disability does not warrant a compensable rating under Diagnostic Codes 5276-5283.  38 C.F.R. § 4.71a (2013).  Additionally, there was no evidence of any functional loss which would equate to a higher rating during the relevant time period.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  As to the left foot osteoarthritis of the first MTP joint, a compensable rating for x-ray evidence of arthritis is not warranted under Diagnostic Code 5003.  As pertinent, this diagnostic code provides for a 10 percent rating for involvement of two or more minor joint groups.  Pursuant to 38 C.F.R. § 4.45(f), however, there must be multiple involvements of the metatarsal and interphalangeal joints to constitute groups of minor joints.  This is not shown in the current case.  Only the single MTP joint is affected/
 
The Veteran was scheduled for a VA examination in December 2010 for which he did not report.  The duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Where a veteran fails to report to an examination, without good cause, in connection with a claim for an original compensation claim, the claim shall be adjudicated based on the evidence of record.  38 C.F.R. § 3.655 (2013).  
 
Accordingly, the Board finds that the preponderance of the evidence is against the assignment of initial compensable ratings at any time during the pendency of the appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Extraschedular Considerations

The Board has considered whether referral for consideration of the assignment of an extraschedular rating is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities are inadequate.  If so, factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2013). 

The Board finds that referral is not appropriate in this case.  The evidence of record does not show that the Veteran's service-connected hypertension, obstructive sleep apnea, and bilateral calcaneal spurs are not adequately contemplated by the available schedular ratings or that the disabilities present an exceptional or unusual picture.  Higher schedular ratings are assigned for more severe symptomatology, which has not been demonstrated in this case.  The disabilities at issue have not been shown to markedly interfere with employment beyond that contemplated in the assigned rating, to warrant frequent periods of hospitalization, or to otherwise render impractical the application of the regular schedular standards.  The examiner of record did not find that the service-connected disabilities markedly interfered with employment.  Moreover, the Veteran's hypertension, obstructive sleep apnea, and bilateral calcaneal spurs have not resulted in frequent periods of hospitalization.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

Entitlement to an initial compensable rating for hypertension is denied.  

Entitlement to an initial compensable rating for obstructive sleep apnea prior to September 1, 2010, an initial rating in excess of 30 percent from September 1, 2010 to January 31, 2011, and an initial rating in excess of 50 percent since February 1, 2011, is denied.

Entitlement to an initial compensable rating for calcaneal spurs of the right foot is denied.

Entitlement to an initial compensable rating for calcaneal spurs and osteoarthritis of the first MTP joint of the left foot is denied.



____________________________________________
 BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


